Exhibit E

____________ __, 2001

 

Infonautics, Inc.
590 North Gulph Road
King of Prussia, PA 19406

Ladies and Gentlemen:

The undersigned has been advised that as of the date hereof the undersigned may
be deemed to be an "affiliate" of Tucows Inc., a Delaware corporation
("Tucows"), as the term "affiliate" is defined for purposes of paragraphs (c)
and (d) of Rule 145 of the Rules and Regulations (the "Rules and Regulations")
of the Securities and Exchange Commission (the "Commission") under the
Securities Act of 1933, as amended (the "Act"). Pursuant to the terms of the
Agreement and Plan of Merger, dated as of March 27, 2001(the "Merger
Agreement"), among Infonautics, Inc. a Pennsylvania corporation ("Parent"), TAC
Acquisition Corp., a Delaware corporation and a direct wholly owned subsidiary
of Parent ("Sub"), and Tucows, at the Effective Time (as defined in the Merger
Agreement) Sub will be merged with and into Tucows (the "Merger"), and Tucows
will become a wholly owned subsidiary of Parent.

As a result of the Merger, the undersigned may receive shares of Class A Common
Stock, no par value per share ("Parent Common Stock"), of Parent. The
undersigned would receive such shares in exchange for shares of capital stock of
Tucows owned by the undersigned.

The undersigned hereby represents and warrants to, and covenants with, Parent
that in the event the undersigned receives any Parent Common Stock in the
Merger:

(A) The undersigned shall not make any sale, transfer or other disposition of
Parent Common Stock in violation of the Act or the Rules and Regulations.

(B) The undersigned has carefully read this letter and discussed its
requirements and other applicable limitations upon the undersigned's ability to
sell, transfer or otherwise dispose of Parent Common Stock, to the extent the
undersigned has felt it necessary, with the undersigned's counsel or counsel for
Tucows.

(C) The undersigned has been advised that the issuance of shares of Parent
Common Stock to the undersigned in the Merger will be registered under the Act
by a Registration Statement on Form S-4. However, the undersigned has also been
advised that because (i) at the time of the Merger's submission for a vote of
the stockholders of Tucows the undersigned may be deemed an affiliate of Tucows
and (ii) the distribution by the undersigned of Parent Common Stock has not been
registered under the Act, the undersigned may not sell, transfer or otherwise
dispose of Parent Common Stock issued to the undersigned in the Merger unless
(a) such sale, transfer or other disposition has been registered under the Act,
(b) such sale, transfer or other disposition is made in conformity with the
volume and other limitations imposed by Rule 145 under the Act, or (c) in the
opinion of counsel reasonably acceptable to Parent, such sale, transfer or other
disposition is otherwise exempt from registration under the Act.

(D) The undersigned understands that, except as may otherwise be contemplated by
the terms of the Merger Agreement, Parent will be under no obligation to
register the sale, transfer or other disposition of Parent Common Stock by the
undersigned or on the undersigned's behalf under the Act or, except as set forth
in section (G) below, to take any other action necessary in order to make
compliance with an exemption from such registration available.

(E) The undersigned understands that stop transfer instructions will be given to
Parent's transfer agent with respect to Parent Common Stock owned by the
undersigned and that there may be placed on the certificates for Parent Common
Stock issued to the undersigned, or any substitutions therefor, a legend stating
in substance:

"The shares represented by this certificate were issued in a transaction to
which Rule 145 under the Securities Act of 1933 applies. The shares represented
by this certificate may only be transferred in accordance with the terms of a
letter agreement dated _______ ___, 2001, a copy of which agreement is on file
at the principal offices of Tucows Inc."

(F) The undersigned also understands that unless the transfer by the undersigned
of the undersigned's Parent Common Stock has been registered under the Act or is
a sale made in conformity with the provisions of Rule 145 under the Act, Parent
reserves the right, in its sole discretion, to place the following legend on the
certificates issued to any transferee of shares from the undersigned:

"The shares represented by this certificate were acquired from a person who
received such shares in a transaction to which Rule 145 under the Securities Act
of 1933 applies. The shares have been acquired by the holder not with a view to,
or for resale in connection with, any distribution thereof within the meaning of
the Securities Act of 1933 and may not be offered, sold, pledged or otherwise
transferred except in accordance with an exemption from the registration
requirements of the Securities Act of 1933."

It is understood and agreed that the legend set forth in paragraph E or F above
shall be removed by delivery of substitute certificates without such legend if
(i) the undersigned shall have delivered to Parent a copy of a letter from the
staff of the Commission, or an opinion of counsel, in form and substance
reasonably satisfactory to Parent, to the effect that such legend is not
required for purposes of the Act, (ii) the undersigned shall have delivered to
Parent reasonably satisfactory evidence or representations that the shares
represented by such certificates are being or have been transferred in a
transaction made in conformity with the provisions of Rule 145, (iii) one year
shall have elapsed from the date the undersigned acquired the Parent Common
Stock received in the Merger and the provisions of Rule 145(d)(2) are then
available to the undersigned, or (iv) two years shall have elapsed from the date
the undersigned acquired the Parent Common Stock received in the Merger and the
provisions of Rule 145(d)(3) are then applicable to the undersigned.

(G) It is understood and agreed that for so long as and to the extent necessary
to permit the undersigned to sell the Parent Common Stock pursuant to Rule 145
and, to the extent applicable, Rule 144 under the Securities Act, Parent shall
(a) use its reasonable efforts to (i) file, on a timely basis, all reports and
data required to be filed with the Commission by it pursuant to Section 13 of
the Securities Exchange Act of 1934, and (ii) and furnish to the undersigned
upon request a written statement as to whether or not Parent has complied with
such reporting requirements during the 12 months preceding any proposed sale of
the Parent Common Stock by the undersigned pursuant to Rule 145, and (b)
otherwise use its reasonable efforts to permit such sales pursuant to Rule 145
and Rule 144. Parent hereby represents to the undersigned that it has filed all
reports required to be filed by it with the Commission under Section 13 of the
Securities Exchange Act of 1934 during the preceding 12 months.

(H) This letter may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same document.

(I) If a court of competent jurisdiction determines that any provision of this
letter is not enforceable or enforceable only if limited in time and/or scope,
this letter shall continue in full force and effect with such provision stricken
or so limited.

(J) Counsel to and accountants for the parties hereto shall be entitled to rely
upon this letter as needed.

(K) This letter shall be enforceable by, and shall inure to the benefit of and
be binding upon, the parties hereto and their respective successors and assigns.
As used herein, the term "successors and assigns" shall mean, where the context
so permits, heirs, executors, administrators, trustees and successor trustees,
and personal and other representatives.

(L) This letter shall not be modified or amended, or any right hereunder waived
or any obligation excused, except by a written agreement signed by both parties
hereto.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged this ____ day

of ______, 2001.

 

 

Infonautics, Inc.

 

 

 

By: _______________________

 

 